[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Noel Davila, petitioner, was tried to a jury on multiple charges relevant to an alleged unlawful entry into a residence on May 1, 1999, whereby shots were allegedly fired therein by the petitioner. After trial the petitioner was found not guilty of Attempted Murder, guilty of possession of narcotics (a violation of General Statutes § 21a-279 (a) which provides a maximum penalty of seven years incarceration). The jury could not reach a unanimous verdict on the remaining charges and a mistrial was declared. On the possession of narcotics conviction the Court imposed a sentence of 5 years to be served consecutively1 to the sentence the petitioner was serving at the time.
Counsel for petitioner opined to the Division that a 5-year sentence in light of his record and the fact the charge is simple possession is excessive.
Pursuant to Connecticut Practice Book § 43-23 et seq., the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Division is without authority to modify a sentence except in accordance with the provisions of Connecticut Practice Book § 43-28
et seq., and Connecticut General Statute § 51-194 et seq.
A review of the file reflects successive violations of probation; the sentence imposed is neither inappropriate nor disproportionate.
In reviewing the records as a whole, the Division finds that the CT Page 2845 sentencing court's actions were in accordance with the parameters of Connecticut Practice Book § 43-23 et seq.
The sentence is AFFIRMED.
  Miano, J. Holden, J. Ianotti, J.
Miano, J., Holden, J., and Ianotti, J. participated in this decision.